DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Claims 1-16 in the reply filed on 07/08/2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the the ruler aligned with the blade assembly and the trim covering the staple beneath the stair tread must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iannacone (U.S. 20220213690).
In re Claim 1, Iannacone teaches scoring a backing material (102) of a piece of LVP to create parallel scored grooves (110a,110b) that partially penetrate the backing material and form a scoring section, wherein the parallel scored grooves are oriented perpendicularly to a first side (108) of the piece; placing the piece of LVP onto a stair tread, wherein the scoring section is wrapped around a nose (16) of the stair tread; and securing the piece of LVP on a top of the stair tread with at least one of glue  (152,160), staples, and a piece of trim.  (Figures 1-12h)
Iannacone does not specifically teach applying adhesive to the underside of the stair tread.  However, glue (152) is shown to be applied along the top of the tread and in cavity (160) as is shown in Figure 3i.  Placing additional adhesive in the cavity at the underside of the tread at the bottom side of the nose (16) would be obvious to one of ordinary skill in the art at the time of effective filing of the invention since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Placing additional glue in the underside cavity would secure the the LVP to the bottom of the stair tread, resulting in a more durable connection between the LVP and the stair tread.
In re Claims 1-3, Iannacone teaches measuring the Length (L – distance from Left to right stringer positions) and width (W -distance from riser to the nose).  The position and length of the nosing bend is defined by score grooves (110a,110b) that from the bends that cover the nose.  (Figures 11e-11g) It would be obvious to measure the positions, and therefore the length of those cuts/bends on the tread to assure a proper fit.  The scoring section size would be based on these measurements.   The LVP is then cut to fit the length and width of the stair between the string positions and between the riser and nosing position.  The LVP is then applied using adhesive (152).  (Figures 1-12h)
In re Claims 4, Iannacone teaches V-shaped grooves (110a,110b).  (Figures 3b,3c)
In re Claims 5, Iannacone teaches using a scoring tool with multiple parallel blades (220a,220b) that make at least some of the parallel scored grooves in a single pass across the backing material.  (Figures 7a-7C)
In re Claims 6, Figures 3b and 3c of Iannacone show a scoring depth of the parallel scored grooves (110a,110b) based on a thickness of the backing material (102).
In re Claims 8 and 9, Iannacone has been previously discussed but does not specifically teach the use of clamp or vices to press the LVP to the stair tread from the top and bottom while the glue dries.  However, the examiner takes official notice that the use of clamps and vices to hold together articles that have been glued until the glue dries is well known.  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to use clamps or vices to hold the LVP to the stair tread from the top and bottom in order to assure that the tread did not shift until the glue had dried.
In re Claims 11, Iannacone teaches placing (242,252) a guide in contact with LVP and the backing material.  The backing material is oriented along its length, perpendicularly to the first side (108) of the piece, wherein a scoring instrument is run parallel to the guide.  (Figures 1-12h)
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iannacone (U.S. 20220213690) in view of Perrott (U.S. 989409)
In re Claim 7, Iannacone has been previously discussed but does not teach stapling the LVP to the underside of the stair tread nose.
Perrott teaches a stair mat (1) that is secured by a fastener (11) to the underside of the projecting nose of the step.  (Figure 2) Staples are a well-known types of fastener and their use would be obvious.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to modify Iannacone with staples/fasteners taught by Perrott.  These staples/fasteners would further secure the LVP in position. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iannacone (U.S. 20220213690) in view of Perrott (U.S. 989409), and in further view of Darling (U.S. 5,531,048)
In re Claim 10, Iannacone has been previously discussed but does not teach installing trim over the staples in the LVP beneath the stair tread to hide the staples.
Darling teaches a decorative trim (52) that is installed beneath the nose of the tread on top of veneer (40) that covers the joint in the riser as well as any gaps at that joint.  (Figures 1,2)
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to modify Iannacone with trim taught by Perrott for aesthetic reasons.  In the combination, the trim would cover the fasteners/staples taught by Perrott.
Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iannacone (U.S. 20220213690) in view of Benuzzi (U.S. 6,178,864).
In re Claim 12, Iannacone teaches a housing structure (240,250); a blade assembly at least partially within the housing that includes multiple blades (210,220a,220b)  Figure5a and 5d shows the circular saw blades with a hole and an axel (214) that passes through the hole.  Since this is a table saw, a motor would drive the rotating blades positioned on the axel.
Iannacone does not teach a trolley that guides the housing in a straight line.  It shows a stationary blade in a housing while the planks (100) are moved into contact.  However, a mobile saw in a carriage would be a reversal of the structure.  Benuzzi teaches a movable carriage (8,11) where saws (10,12,13) with drive motors(9m,12m) mounted in a housing (60,61).  The carriages move the saws over panels (1).  (Figures 1-5)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date to modify Iannacone to have mobile saw carriages for the Iannacone saw blades.  The mobile carriage saws would perform as effectively as the stationary table saws.  In addition, having the panels secured in place and stationary while the blades move is safer than feeding wood into a stationary blade.  The moving wood could jump up as it contacts the rotating saw. If the media being cut needed to be steadied by hand as it is moved, then an operator, would need to get closer to the blade to feed the panel though it, which would increase risk.  
In re Claim 13, Iannacone teaches that blades (220a,220b) are set at a desired level to cut a desired depth.  (Paragraph 0047) This would require an adjustment control to adjust the extant of blade protrusion.  Furthermore, adjusting the depth of cut by adjusting the saw blade protrusion is a standard feature on table saws.  It would therefore be obvious for such and adjustable sawblade feature in the Iannacone/Benuzzi combination.
In re Claim 14-15, Iannacone teaches the multiple blades (210,220are at a ninety-degree angle relative to the LVP (100), and have a V-shape.  Furthermore, circular saw blades are readily removable.  Figure 5A even shows a blade that has not been installed in the axel.  Changing one circular saw blades for different one that is newer or of a different size will change the size of the cuts/scores in the scoring section.  (Figures 5b-5e,7a-7c)
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iannacone (U.S. 20220213690) in view of Benuzzi (U.S. 6,178,864) and in further view of Newman (U.S. 20060032356) or Smith (U.S. 228,686)
In re Claim 16, the language requires a ruler that aligns with the blade.  Aligns means to come into precise adjustment or correct relative position.  There are numerous cutting tools with ruled guides that are used to determine positioning of a cut.  Teaches that cutting guides(120a,120B) can have embedded rulers to provide dimensional information.  (Figure 1, Paragraphs (0056) Figures 1 and 2 of Smith teach guides (A2, B) with scales for determine the position of the sheets to be cut as well as the location of the cut itself.  Therefore, modifying the housing of the Iannacone/ Benuzzi combination with a ruler/measuring scale would be obvious to one of ordinary skill in the art at the effective filing date.  A ruler, would allow for increased accuracy in measuring the placement of the cut/score and therefore the width of the scoring section. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633